972 F.2d 1340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George A. MACKENZIE, Plaintiff-Appellant,v.DIVISION OF VOCATIONAL REHABILITATION OF THE STATE OFWASHINGTON, et al.;  Sharon Stewart Johnson, etal., Defendants-Appellees.
Nos. 90-35648, 91-35364, 91-35580.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.Decided Aug. 3, 1992.As Amended Feb. 19, 1993.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
The district court, like every other court or administrator reviewing Mackenzie's allegations, has afforded him an extensive opportunity to present his evidence and arguments.   It carefully acknowledged each point in his response to its order to show cause.   We agree that summary judgment is appropriate.   Appellees' motion to supplement the record is denied as moot.   The order granting summary judgment to defendants is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3